NEIKIRK, Judge.
The Fayette Circuit Court granted each party in this case a divorce from the other. Property rights were determined; alimony was awarded Mabel L. Clark; and her attorney, Elwood Rosenbaum, was awarded a fee to be paid by John H. Clark.
We are of the opinion this case has so many of the features that were present in Colley v. Colley, Ky., 460 S.W.2d 821, that it must be remanded to the trial court for consideration under the principles as set out in Colley. We point out that judgment was entered in this case prior to our decision in Colley.
We need not pass on the reasonableness of the allowance of the attorney fee in view of our disposition of the case.
The judgment is reversed for further proceedings consistent herewith.
All concur.